UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 AZZIL GRANITE MATERIALS, LLC,                      CASE NO. 20-cv-02381

                 PLAINTIFFS

          v.

 CANADIAN PACIFIC RAILWAY CORP.,
 DELAWARE AND HUDSON RAILWAY
 COMPANY, AND NEW YORK AND
 ATLANTIC RAILWAY,

                 DEFENDANTS

      NOTICE OF APPEARANCE AND REQUEST FOR NOTICES AND PAPERS

          PLEASE TAKE NOTICE that the undersigned attorney hereby appears in the above

captioned case as counsel for defendant NEW YORK AND ATLANTIC RAILWAY COMPANY,

and requests to be copied on all further correspondence, pleadings, and papers relating to the above

matter.


Dated: New York, New York
       August 3, 2020

                                                     GALLET DREYER & BERKEY, LLP


                                                     By: /s/ Kyle G. Kunst______________
                                                     Kyle G. Kunst, Esq.
                                                     kgk@gdblaw.com
                                                     845 Third Avenue, 5th Floor
                                                     New York, New York 10022
                                                     T: (212) 935-3131
                                                     F: (212) 935-4514

                                                     Attorneys for Defendant
                                                     New York & Atlantic Railway Company
